Case 3:17-cv-02335-GPC-MDD Document 205-1 Filed 08/02/19 PageID.10129 Page 1 of 6



 1   GREENBERG TRAURIG, LLP
 2   Rick L. Shackelford (SBN 151262)
     Adam Siegler (SBN 116233)
 3   1840 Century Park East, Suite 1900
 4   Los Angeles, CA 90067-2121
     Telephone: 310-586-7700; Fax: 310-586-7800
 5   Email: ShackelfordR@gtlaw.com
 6            SieglerA@gtlaw.com

 7   Attorneys for Defendants
     Ocean Spray Cranberries, Inc. and Arnold Worldwide, LLC
 8

 9

10                            UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12   CRYSTAL HILSLEY, on behalf of                CASE NO.: 3:17-CV-2335-GPC-MDD
13   herself and all others similarly situated,
                                                  [Hon. Gonzalo P. Curiel]
14
                         Plaintiff,
15                                      DECLARATION OF RICK
     v.                                 SHACKELFORD IN SUPPORT OF
16
                                        DEFENDANT’S OPPOSITION TO
17   OCEAN SPRAY CRANBERRIES, INC.; PLAINTIFF’S EX PARTE MOTION
     ARNOLD WORLDWIDE LLC, and Doe
18
     Defendants 1 through 5, inclusive, [Filed concurrently with Opposition to Ex
19                                      Parte]
                       Defendant.
20

21
                                                  Date of Removal:      September 19, 2017
22

23

24

25

26

27

28
                                                                               3:17-CV-2335
      SHACKELFORD DECLARATION ISO DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE
                                     MOTION
Case 3:17-cv-02335-GPC-MDD Document 205-1 Filed 08/02/19 PageID.10130 Page 2 of 6


 1                       DECLARATION OF RICK SHACKELFORD
 2   I, Rick Shackelford, declare and state:
 3         1.     I am a shareholder in the Los Angeles office Greenberg Traurig, LLP. I am
 4   counsel of record for defendant Ocean Spray Cranberries, Inc. in this action, and in the
 5   action styled Froio v. Ocean Spray Cranberries, Inc., Case number 18-CV-12005-FDS,
 6   currently pending in the United States District Court for the District of Massachusetts. I
 7   am a member in good standing of the State Bar of California and am licensed to practice
 8   before all courts of the state and before this Court. I make this declaration in support of
 9   Ocean Spray’s opposition to Plaintiff’s ex parte motion for clarification of this Court’s
10   order granting, in part, class certification. Unless otherwise stated on information and
11   belief, I have personal knowledge of the facts stated in this declaration, and if called and
12   sworn as a witness, I could testify competently thereto.
13         2.     On March 25, 2019, I submitted to Magistrate Judge Dembin Defendants’
14   Mandatory Settlement Conference statement. This statement was submitted
15   confidentially, as was Plaintiff’s statement, so I do not know what Plaintiff said.
16   However, Ocean Spray’s statement informed Magistrate Judge Dembin that Ocean Spray
17   believed the mandatory settlement conference would not be productive because Plaintiff
18   had refused to make her key expert available for deposition. The next day Magistrate
19   Judge Dembin issued an order cancelling the mandatory settlement conference.
20         3.     On April 17, 2019, the parties in the Froio action filed a joint motion to
21   extend certain pre-trial deadlines while the parties attempted to resolve that matter at
22   mediation. On April 19, 2019, Judge Saylor entered a minute order and the docket (and
23   therefore publicly available) staying the Froio action pending mediation on on June 18,
24   2019. A true and correct copy of that minute order is attached as Exhibit 1. On April
25   23, 2019, I received a letter from JAMS in Boston, Massachusetts, confirming a
26   mediation date of June 18, 2019, in the Froio action with Judge Stephen E. Neel, Ret. A

27   true and correct copy of this letter is attached as Exhibit 2. Neither Plaintiff nor her

28
                                                   1
                                                                                    3:17-CV-2335
      SHACKELFORD DECLARATION ISO DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE
                                     MOTION
Case 3:17-cv-02335-GPC-MDD Document 205-1 Filed 08/02/19 PageID.10131 Page 3 of 6


 1   counsel ever asked me if Ocean Spray would agree to allow them to participate in that
 2   mediation.
 3         4.     Prior to the mediation, Ocean Spray furnished to the Froio counsel all of the
 4   information Ocean Spray had produced in discovery in the Hilsley action, subject to
 5   substantially the same protective order. In addition, Ocean Spray produced to Froio
 6   national wholesale sales figures, just as it had produced California numbers to Plaintiff.
 7   The parties submitted mediation briefs to Judge Neel. Due to mediation confidentiality, I
 8   will not provide any details except to say that both sides’ mediation statements discussed
 9   the status of the Hilsley case.
10         5.     Not coincidentally, Ocean Spray received, and forwarded to me, a letter
11   from the Law Offices of Ronald A. Marron, counsel of record in the Hilsley action, dated
12   June 17, 2019 – the day before the Froio mediation. This letter was a pre-suit demand on
13   behalf of a Massachusetts resident pursuant to Mass. Gen. L. 93A. A true and correct
14   copy of that letter is attached as Exhibit 3.
15         6.     The parties in Froio conducted a full day’s mediation on June 18, 2019, but
16   did not reach any settlement. They did agree to resume mediation after Judge Neel
17   returned from vacation, and resumed on the first available day, July 18, 2019. On June
18   23, 2019, the Court in Froio issued a minute order (again publicly available) extending
19   the stay of the case. A true and correct copy of that minute order is attached as Exhibit
20   4. In between mediation sessions, this Court entered its order denying Ocean Spray’s
21   motion to decertify the class in Hilsley. Judge Neel was made aware of that order as part
22   of the second day of mediation.
23         7.     After this Court issued its order denying decertification, I had some
24   discussions with Mr. Marron regarding a possible resolution of Hilsley. I would regard
25   those as preliminary in nature, but will not provide details or further characterization. I
26   will note that Ocean Spray expressed its willingness to mediate before Magistrate Judge

27   Dembin. No such mediation has occurred or been scheduled.

28
                                                     2
                                                                                    3:17-CV-2335
      SHACKELFORD DECLARATION ISO DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE
                                     MOTION
Case 3:17-cv-02335-GPC-MDD Document 205-1 Filed 08/02/19 PageID.10132 Page 4 of 6


 1         8.     I note that Mr. Marron’s declaration [Dkt. 199-1, ¶ 7] relates that he inquired
 2   of Mr. Siegler regarding the status of the Froio case, and insinuated there was something
 3   suspicious about Mr. Siegler’s lack of information. There is not. I am lead counsel on
 4   both Froio and Hilsley, and have separate teams working on the respective cases. I am
 5   the only one privy to settlement discussions in both cases, and I have intentionally kept it
 6   that way so that I could make sure that terms discussed with one plaintiff group did not
 7   get disclosed by Ocean Spray counsel to the other plaintiff group. I was in Tampa,
 8   Florida on business on July 24, and thus unable to respond to Mr. Marron. This ex parte
 9   filing was made before I returned from that trip.
10         9.     Because I have been involved in both days of mediation, as well as
11   conversations with Mr. Marron, I can respond to Plaintiff’s accusations of “reverse
12   auction” with the following facts. First, I have not shared particulars of any settlement
13   discussions from Froio with the Hilsley counsel or vice versa. Neither plaintiff group has
14   learned anything from me about the settlement positions of the other group.
15   Accordingly, nothing that Plaintiff or her counsel have learned from me could possibly
16   support an assertion that they could negotiate a better settlement, because I have not
17   provided or confirmed any information to them about the terms on which Ocean Spray
18   would be willing to settle. Second, I have told both plaintiff groups that Ocean Spray
19   was not interested in piecemeal settlements, but rather it expected to settle or try the
20   entire “malic acid theory” once, and would therefore stipulate to any amendment of
21   pleadings that might be necessary in either case to reach that result. Accordingly, no one
22   could credibly claim to be surprised that Ocean Spray would attempt to obtain a
23   comprehensive, national settlement, if one could be had. Third, because the discussions
24   in Froio occurred before an experienced, third-party mediator, and because I never told
25   the Froio plaintiffs (or, for that matter, Judge Neel) of the substance of any conversations
26   I had had with counsel in Hilsley, there was no possibility of collusion.

27         10.    As of the date of this declaration, the outcome of the Froio mediation

28   remains confidential, and no details have been publicly disclosed. Judge Saylor has
                                                 3
                                                                                    3:17-CV-2335
      SHACKELFORD DECLARATION ISO DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE
                                     MOTION
Case 3:17-cv-02335-GPC-MDD Document 205-1 Filed 08/02/19 PageID.10133 Page 5 of 6


 1   scheduled a further status conference in Froio for September 12, 2019. I expect that a
 2   motion for preliminary settlement approval will be on file prior to that status conference.
 3

 4         I declare under penalty of perjury under the laws of the United States that the
 5   foregoing is true and correct. Executed this 2nd day of August, 2019 at Los Angeles,
 6   California.
 7                                                 /s/ Rick L. Shackelford
                                                      Rick Shackelford
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  4
                                                                                   3:17-CV-2335
      SHACKELFORD DECLARATION ISO DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE
                                     MOTION
Case 3:17-cv-02335-GPC-MDD Document 205-1 Filed 08/02/19 PageID.10134 Page 6 of 6


 1                                 INDEX OF EXHIBITS
 2
     Ex. No.                             Document                                  Page
 3
       1       April 19, 2019 Minute Order Staying the Froio Action Pending         6-7
 4             Mediation on June 18, 2019.
 5     2       On April 23, 2019 Confirmation Letter from JAMS in Boston,           8-12
 6             Massachusetts, Re Mediation Date of June 18, 2019, In the Froio
               Action with Judge Stephen E. Neel, Ret.
 7
       3       June 17, 2019 Letter from Law Offices of Ronald A. Marron,          13-19
 8
               Counsel of Record in The Hilsley Action, Re Pre-Suit Demand on
 9             Behalf Of A Massachusetts Resident Pursuant To Mass. Gen. L.
               93a
10
       4       June 23, 2019 Minute Order in Froio Issued Extending the Stay       20-21
11
               Of The Case.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              5
                                                                               3:17-CV-2335
     SHACKELFORD DECLARATION ISO DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX PARTE
                                    MOTION
